BARNARD, P. J.
William Smith, of Brookhaven, Suffolk county, died in 1857, leaving a last will and testament. He had two children,—Egbert T. Smith, now deceased, and the defendant. The plaintiffs are the children of Egbert T. Smith, and the question between the parties arises under the will of William Smith. By this will the testator made provisions for his widow, now deceased. He gave the sum of $80,000 to the defendant, accompanied by a “desire that my said daughter shall keep the said legacy for the benefit of her children.” The testator then gave the lands described in the complaint to his son, Egbert T. Smith, “during the period of his natural life, with the right and privilege of disposing of the same by will or devise to his children, if any he should have; and in case he should die without leaving any children, lawfully begotten, then and in that case I give and devise the same to the children of my daughter, Lydia, to them, their heirs and assigns, forever.” Egbert T. Smith left no will, and the question is whether the lands, upon his death, went to his children. There is no residuary clause in the *611will, beyond one which gives funds and money over and above legacies to his daughter, Lydia, absolutely. The true intent and meaning of the will is clear. The testator meant to convey this land to the children of Egbert T. Smith. He gave a power of disposition by will, but this was “to his children.” It was only in case that Egbert T. Smith died childless that the devise over was made to Lydia and her heirs. A construction which should disinherit these children of Egbert T. Smith, when the testator was so careful as to limit his power of disposition by will to them, would be unwarranted. Their father could not take away the estate from them by will, but he could by dying without one. If the intention to give the remainder to the children is clear, the law implies the gift to them. Baker v. Lorillard, 4 N. Y. 257; In re Will of Vowers, 113 N. Y. 569, 21 N. E. Rep. 690; 2 Jarm. Wills, (5th Amer. Ed.) 133. A gift over by the testator, based on default of children of Egbert T. Smith, strengthens the implication in favor of a gift to the children, if the power of appointment be not exercised. Butler v. Grey, 5 Ch. App. 26. The plaintiffs, therefore, took a good title to lands, upon the falling in of the life estate under the will of William Smith. The order overruling the demurrer to the complaint, and the interlocutory judgment therein, should be affirmed, with costs, but with leave to defendant to answer in 20 days on payment of costs. All concur.